 8:20-cv-00474-RGK-PRSE Doc # 24 Filed: 09/09/21 Page 1 of 1 - Page ID # 2181




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

NICHOLAS M. MOSS,

                   Petitioner,                             8:20CV474

      vs.
                                               MEMORANDUM AND ORDER
SCOTT FRAKES,

                   Respondent.


       This matter is before the court on Petitioner’s correspondence, which the
court construes as a motion for status. (Filing 23.) Upon consideration,

      IT IS ORDERED that:

       1.     Petitioner’s correspondence (filing 23), construed as a motion for
status, is granted. Petitioner is advised that this matter is fully submitted and ripe
for the court’s consideration. The court will issue a decision in its normal course of
business.

       2.     Petitioner is further advised that the court entered a Memorandum and
Order (filing 20) on June 17, 2021, denying his Motion for Second Reply Brief
(filing 19). The clerk of the court is directed to send a copy of the court’s June 17,
2021 Memorandum and Order (filing 20) to Petitioner.

      Dated this 9th day of September, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
